5 F.3d 536NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Leon Clifford FOSTER, Plaintiff-Appellant,v.Paul J. FREDRICKSON, Defendant-Appellee.
No. 92-15717.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1993.*Decided Sept. 3, 1993.

Before:  PREGERSON, BRUNETTI, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
In light of the Supreme Court's opinion in Antoine v. Byers & Anderson, Inc., 113 S.Ct. 2167 (1993), we vacate the district court's dismissal of Foster's action and remand the case to the district court.

VACATED and REMANDED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Accordingly, Foster's motion for summary reversal is denied as moot